        Case 6:14-bk-12550-SY Doc 528 Filed 09/18/19 Entered 09/18/19 21:47:46                                                Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 14-12550-SY
A.J. Acosta Co., Inc.                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: cpotierC                     Page 1 of 2                          Date Rcvd: Sep 16, 2019
                                      Form ID: pdf042                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2019.
db             +A.J. Acosta Co., Inc.,    POB 2889,   Big Bear Lake, CA 92315-2889
aty            +Kenneth T Calegari,    Calegari Law Corporation,   11440 W Bernardo Ct Ste 200,
                 San Diego, CA 92127-1643

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty             ##Robert H. Ziprick,   Ziprick & Cramer LLP,   707 Brookside Ave,                        Redlands, CA 92373-5101
                                                                                                                  TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2019 at the address(es) listed below:
              Abram Feuerstein, esq     on behalf of U.S. Trustee    United States Trustee (RS)
               abram.s.feuerstein@usdoj.gov
              Andrew K Alper    on behalf of Creditor   People’s United Equipment Finance Corp.
               aalper@frandzel.com, rsantamaria@frandzel.com
              Arturo M Cisneros    on behalf of Interested Party    Todd A. Frealy, Chapter 7 Trustee for the
               Bankruptcy Estate of Joaquin Andres "Andy" Acosta arturo@mclaw.org
              Arturo M Cisneros    on behalf of Interested Party    Todd A. Frealy, Chapter 7 Trustee for the
               Estate of Joaquin Andres "Andy" Acosta arturo@mclaw.org
              Arturo M Cisneros    on behalf of Other Professional A. Cisneros arturo@mclaw.org
              Barry L O’Connor    on behalf of Creditor    Robert L. Chaney and Brenda F. McClelland-Chaney
               udlawBK@aol.com
              Barry S Glaser    on behalf of Creditor   San Bernardino County Treasurer and Tax Collector
               bglaser@lkfirm.com, ksimonian@lkfirm.com
              Barry S Glaser    on behalf of Creditor   Courtesy NEF bglaser@lkfirm.com, ksimonian@lkfirm.com
              Brian R Nelson    on behalf of Creditor   County Of San Bernardino becky@ringstadlaw.com,
               brian@ringstadlaw.com;arlene@ringstadlaw.com
              Cathy Ta    on behalf of Creditor    City of Big Bear Lake, California cta@sulmeyerlaw.com,
               dperez@sulmeyerlaw.com;cblaire@sulmeyerlaw.com
              Christopher Minier     on behalf of Attorney    Ringstad & Sanders LLP becky@ringstadlaw.com,
               arlene@ringstadlaw.com
              Christopher Minier     on behalf of Creditor    County Of San Bernardino becky@ringstadlaw.com,
               arlene@ringstadlaw.com
              Christopher Minier     on behalf of Creditor    Courtesy NEF becky@ringstadlaw.com,
               arlene@ringstadlaw.com
              Everett L Green    on behalf of U.S. Trustee    United States Trustee (RS) everett.l.green@usdoj.gov
              Franklin C Adams    on behalf of Creditor    City of Big Bear Lake, California
               franklin.adams@bbklaw.com, arthur.johnston@bbklaw.com;lisa.spencer@bbklaw.com
              Gregory K Jones    on behalf of Other Professional    Eric Beatty, Receiver - SB Asset Partners, LP
               GJones@dykema.com, CAcossano@dykema.com;DocketLA@dykema.com
              J. Alexandra Rhim    on behalf of Other Professional    Eric Beatty, Receiver - SB Asset Partners,
               LP arhim@hrhlaw.com
              Jeffrey Huron     on behalf of Other Professional    Eric Beatty, Receiver - SB Asset Partners, LP
               jhuron@dykema.com,
               ebailon@dykema.com;catherall@dykema.com;jcedano@dykema.com;DocketLA@dykema.com
              John P Pringle (TR)    brenfro@rpmlaw.com, jpp@trustesolutions.net;jpringle@rpmlaw.com
       Case 6:14-bk-12550-SY Doc 528 Filed 09/18/19 Entered 09/18/19 21:47:46                      Desc
                            Imaged Certificate of Notice Page 2 of 4


District/off: 0973-6         User: cpotierC               Page 2 of 2                  Date Rcvd: Sep 16, 2019
                             Form ID: pdf042              Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Johnny White     on behalf of Interested Party    Courtesy NEF JWhite@wrslawyers.com,
               aparisi@wrslawyers.com;eweiman@wrslawyers.com;chamilton@wrslawyers.com
              Leonard M Shulman    on behalf of Trustee John P Pringle (TR) lshulman@shbllp.com
              Lynda T Bui    on behalf of Trustee John P Pringle (TR) lbui@shbllp.com, ecf.filings@shbllp.com
              Michael J Bujold    on behalf of U.S. Trustee    United States Trustee (RS)
               Michael.J.Bujold@usdoj.gov
              Rika Kido    on behalf of Trustee John P Pringle (TR) rkido@shbllp.com, avernon@shbllp.com
              Robert Grawl, Jr     on behalf of Creditor    People’s United Equipment Finance Corp.
               bgrawl@financialfederal.com
              Ronald W Ask    on behalf of Attorney Ronald W Ask elc@elderlawcenter.net
              Stephen R Wade    on behalf of Debtor   A.J. Acosta Co., Inc. srw@srwadelaw.com,
               reception@srwadelaw.com
              Thomas R Mulally    on behalf of Creditor   Allstate Engineering tom@ssmlaw.com, tom@ssmlaw.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
              W. Derek May    on behalf of Debtor   A.J. Acosta Co., Inc. wdmlaw17@gmail.com,
               r48266@notify.bestcase.com
                                                                                              TOTAL: 30
      Case 6:14-bk-12550-SY Doc 528 Filed 09/18/19 Entered 09/18/19 21:47:46                                                              Desc
                           Imaged Certificate of Notice Page 3 of 4

  Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
  Nos., State Bar No. & Email Address


  JOHN P. PRINGLE, SBN 072300                                                                             FILED & ENTERED
  ROQUEMORE PRINGLE & MOORE, INC.
  6055 E. Washington Blvd., Suite 500
  Los Angeles, CA 90040                                                                                           SEP 16 2019
  Telephone (323) 727-9589
  Facsimile (323) 724-5410
                                                                                                            CLERK U.S. BANKRUPTCY COURT
  jpringle@rpmlaw.com                                                                                       Central District of California
                                                                                                            BY potier     DEPUTY CLERK




       Debtor(s) appearing without attorney
       Chapter 7 Trustee

                                           UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA ±RIVERSIDE DIVISION

  In re:                                                                      CASE NO.: 6:14-bk-12550-SY

  A.J. ACOSTA CO., INC.,                                                      CHAPTER: 7


                                                                                     ORDER ON OBJECTIONS TO CLAIMS


                                                                              DATE: September 12, 2019
                                                                              TIME: 9:30 a.m.
                                                                              COURTROOM: 302
                                                                              PLACE: 3420 Twelfth Street, Riverside, CA 92501


                                                               Debtor(s).

The Debtor or trustee having filed objections to certain claims, the court having considered the evidence and argument
presented in support and in opposition to such objections, if any, and good cause appearing, the court makes the
following ruling as to the objections to claims:

(NOTES FOR USE OF THIS FORM: List claims in ascending numerical order based upon the cOHUN¶Vclaim number. Use
a separate box below for each claim. Attach as many continuation pages as are necessary.)

///

///

///




           This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                            Page 1                                    F 3007-1.1.ORDER.OBJ.CLAM
   Case 6:14-bk-12550-SY Doc 528 Filed 09/18/19 Entered 09/18/19 21:47:46                                                              Desc
                        Imaged Certificate of Notice Page 4 of 4



  Calendar Number: 5                         Claim Number: 8                               Claim Amount: $175,428.27

  Claimant Name: County of San Bernardino, Office of the Tax Collector

      Disallowed           Allowed                Secured: $175,428.27                          Priority: $

  Comments: Allowed as fully secured, not entitled to a dividend



                                                                               ###




                Date: September 16, 2019




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 2                                    F 3007-1.1.ORDER.OBJ.CLAM
